Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered June 22, 2005, convicting defendant, upon his plea of guilty, of attempted murder in the second degree and sentencing him to 12 years, plus five years’ postrelease supervision, unanimously affirmed.
The record does not establish that defendant’s sentence was based on any improper criteria and we perceive no basis for reducing the sentence. Defendant’s arguments concerning the manner in which postrelease supervision was imposed do not warrant any remedy. The court actually addressed postrelease supervision at sentencing (compare People v Williams, 44 AD3d 335 [2007]), as well as during the plea proceedings and by way of the commitment sheet. Concur — Tom, J.P., Friedman, Williams, McGuire and Kavanagh, JJ.